Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about January 8, 1993, which granted defendant’s motion for summary judgment dismissing the complaint, and denied plaintiff’s cross-motion for summary judgment, unanimously affirmed, with costs.
Since the applicable policies exclude damage to the property of others while in the care, custody or control of plaintiff, defendant had the right to disclaim and not defend when plaintiff was sued for damage to a rare coin consigned to it. The rule is not otherwise merely because the insurer indepen*18dently acquires knowledge that the allegations of the complaint may not be true (Chmiel v Continental Cas. Co., 177 AD2d 1022).
Assuming, arguendo, that defendant was obliged to defend, it discharged that obligation by virtue of its payment, resulting in an accord and satisfaction, to the law firm retained by plaintiff. Concur—Sullivan, J. P., Carro, Rosenberger, Ross and Asch, JJ.